DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 12/01/2020 has been acknowledged and entered. Claims 21-27 and 31-36 have been cancelled. Non-final office action on the merits is as follows: 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15-20 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2019/191465 A, from hereinafter “Hu”, see U.S. Patent Pub. No. 2021/0013314 for reference below) in view of Veliadis (U.S. Patent Pub. No. 2012/0161208).
Regarding Claim 1, Hu in Fig. 1 teaches a power semiconductor device, comprising: a semiconductor layer structure comprising a wide bandgap semiconductor material (1/2/3/4), the semiconductor layer structure including a drift region (2) of a first conductivity type and a fin structure protruding from the drift region, wherein the fin structure comprises a source region (4) of the first conductivity type and a channel region (3) between the source region and the drift region (¶’s 0030-0037).
While, Hu makes mention of multiple fins (¶ 0039) for the purpose of complete examination Veliadis is being relied upon to specifically teach a power semiconductor device comprising a plurality of fins. Specifically, Veliadis in Fig. 4 and 6 teaches a similar device comprising a plurality of fin structures as claimed wherein each fin structure comprises respective source regions (n+ SOURCE, 604) of a first conductivity type and respective channel regions (n- CHANNEL, 602) between the respective source regions and a drift region (n- DRIFT, 606; ¶’s 0049-0067 describing the method of making and specifics details of the device). 
In view of the teachings of Veliadis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include wherein the power semiconductor device specifically includes a plurality of fins because much like the applicant Hu focuses on a depiction with only one fin however as shown by Veliadis it is well known in the art that these types of devices may include multiple fins (or mesas) and other elements so that it can be implemented in a desired manner and furthermore including multiple fins would be obvious in the least to improve device manufacturing efficiency as devices fabricated on this small of scale are typically not fabricated one by one or with only one fin.
Regarding Claim 15, as in the combination above, Hu teaches wherein the respective channel regions (3) have the first conductivity type and are free of p-n junctions therein (Fig. 1). 
Regarding Claim 16, as in the combination above, Veliadis teaches wherein the fin structures are separated from one another along a first direction (Fig. 6) and that the fin structures comprise respective widths of about 2 micrometers or less in the first direction (¶ 0054 and 0058). Furthermore, Hu specifically teaches wherein the fin structures comprise respective widths of about 2 micrometers (um) or less in the first direction (Fig. 2 and 8; ¶ 0035, 0037, 0039-0040). 
Regarding Claim 17, Hu teaches gate structures (6) on at least one sidewall of the fin structures, respectively, wherein the respective channel regions (3) are configured to conduct electrical current between the respective source regions and the drift region throughout a majority of respective volumes of the fin structures responsive to a voltage applied to the gate structures (¶ 0030-0046). 
Regarding Claim 18, as in the combination above, Hu teaches wherein the fin structure protrudes from a surface of the semiconductor layer structure and is either a nanowire or a fin and Veliadis specifically teaches wherein the fin structures protrude from a surface of the semiconductor layer structure, and wherein the fin structures are separated from one another along first and second directions along the surface (Fig. 6; ¶ 0049, 0052-0057 teaching that the fins are mesas which means they are separated along first and second directions as claimed).
Regarding Claim 19, Hu in Fig. 1 teaches a power semiconductor device, comprising: a semiconductor layer structure(1/2/3/4) comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region (2) of a first conductivity type and a structure protruding from the drift region, wherein the fin structure comprise a source region (4) of the first conductivity type and a channel region (3) between the respective source regions and the drift region; and gate structures (6) on at least one sidewall of the fin structure, wherein the channel region is configured to conduct electrical current between the source region and the drift region throughout a majority of respective volumes of the fin structure responsive to a voltage applied to the gate structures (¶’s 0030-0037).
While, Hu makes mention of multiple fins (¶ 0039) for the purpose of complete examination Veliadis is being relied upon to specifically teach a power semiconductor device comprising a plurality of fins. Specifically, Veliadis in Fig. 4 and 6 teaches a similar device comprising a plurality of fin structures as claimed wherein each fin structure comprises respective source regions (n+ SOURCE, 604) of a first conductivity type and respective channel regions (n- CHANNEL, 602) between the respective source regions and a drift region (n- DRIFT, 606; ¶’s 0049-0067 describing the method of making and specifics details of the device). 
In view of the teachings of Veliadis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include wherein the power semiconductor device specifically includes a plurality of fins because much like the applicant Hu focuses on a depiction with only one fin however as shown by Veliadis it is well known in the art that these types of devices may include multiple fins (or mesas) and other elements so that it can be implemented in a desired manner and furthermore including multiple fins would be obvious in the least to improve device manufacturing efficiency as devices fabricated on this small of scale are typically not fabricated one by one or with only one fin.
Regarding Claim 20, as in the combination above, Hu teaches wherein the respective channel regions are configured to conduct the electrical current throughout substantially an entirety of the respective volumes of the fin structures (¶’s 0030-0046). 
Regarding Claim 28, Hu in Fig. 1 teaches a power semiconductor device, comprising: a semiconductor layer structure (1/2/3/4) comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region (2) of a first conductivity type and a fin structure protruding from a surface of the semiconductor layer structure, wherein the fin structure comprises a source region (4) of the first conductivity type and a channel region (3) between the source region and the drift region (¶’s 0030-0037).
While, Hu makes mention of multiple fins (¶ 0039) for the purpose of complete examination Veliadis is being relied upon to specifically teach a power semiconductor device comprising a plurality of fins. Specifically, Veliadis in Fig. 4 and 6 teaches a similar device comprising a plurality of fin structures as claimed wherein each fin structure comprises respective source regions (n+ SOURCE, 604) of a first conductivity type and respective channel regions (n- CHANNEL, 602) between the respective source regions and a drift region (n- DRIFT, 606; ¶’s 0049-0067 describing the method of making and specifics details of the device). 
In view of the teachings of Veliadis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include wherein the power semiconductor device specifically includes a plurality of fins because much like the applicant Hu focuses on a depiction with only one fin however as shown by Veliadis it is well known in the art that these types of devices may include multiple fins (or mesas) and other elements so that it can be implemented in a desired manner and furthermore including multiple fins would be obvious in the least to improve device manufacturing efficiency as devices fabricated on this small of scale are typically not fabricated one by one or with only one fin.
Furthermore, as in the combination above, Hu teaches wherein the fin structure is either a nanowire or a fin and Veliadis specifically teaches wherein the fin structures protrude from a surface of the semiconductor layer structure, and wherein the fin structures are separated from one another along first and second directions along the surface (Fig. 6; ¶ 0049, 0052-0057 teaching that the fins are mesas which means they are separated along first and second directions as claimed). 
Regarding Claim 29, as in the combination above, Hu teaches gate structures (6) on at least one sidewall of the fin structures, respectively, wherein the respective channel regions are configured to conduct electrical current between the respective source regions and the drift region throughout a majority of respective volumes of the fin structures responsive to a voltage applied to the gate structures (¶’s 0030-0046). 
Regarding Claim 30, Hu teaches wherein the fin structures have respective widths along the first direction and Veliadis teaches wherein the first direction is substantially perpendicular to the second direction, and wherein the fin structures have respective widths along the first direction and respective lengths along the second direction (¶ 0054 and 0058). In particular, since Hu teaches the fins may be nanowires and since Veliadis teaches mesas it would be obvious that the fin structures have widths along the first and second directions. 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Veliadis above, and further in view of Huang (U.S. Patent Pub. No. 2021/0328052).
Regarding Claim 2, Hu teaches that the wherein the drift region (2) comprises a first dopant concentration, and wherein the channel region (3) comprises a second dopant concentration that may be adjusted (¶ 0041) but is silent with regards to teaching that the second dopant concentration is specifically less than the first dopant concentration.
Huang in Fig. 1 teaches a similar power semiconductor device comprising: a drift region (28) having a conductivity type and a first dopant concentration and a fin structure comprising a source region (22) and a channel region (26) having the same conductivity type wherein the channel region has a second dopant concentration that is less than the first dopant concentration (¶’s 0054-0065). 
In view of the teachings of Huang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include that the second dopant concentration is specifically less than the first dopant concentration because this is an obvious matter of design choice as it is often desired that channel region has a lower dopant concentration that the source/drain regions and also the drift region so that current will flow effectively between the source and drain regions through the drift region with minimal leakage. Furthermore, this arrangement will also help ensure that the carriers will distribute through the whole channel structure which is often desired as well. 
Regarding Claim 3, Hu teaches wherein the respective source regions comprise a third dopant concentration that 1s greater than the first and second dopant concentrations (¶ 0032, 0035 and 0041; Claim 8).
Regarding Claim 4, as in the combination above Hu and Huang above both teach that the channel region comprises regions of the first conductivity type having the second dopant concentration (Fig. 1 and Fig. 1, respectively). In particular, both these prior art reference teach that the whole channel is the first conductivity type having the second dopant concentration and therefore clearly comprises regions having the same properties as claimed. 

Claim(s) 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Veliadis and Huang above, and further in view of Blanchard et al. (U.S. Patent Pub. No. 2017/0069727, from hereinafter “Blanchard”).
Regarding Claim 5, Hu fails to specifically teach wherein the respective channel regions comprise well regions of a second conductivity type having the second dopant concentration.
Blanchard in Fig’s 12-22 teaches a similar power semiconductor device, comprising: a semiconductor layer structure comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region (44) of a first conductivity type and a fin structure protruding from the drift region, wherein the fin structure comprises a source region (58) of the first conductivity type and a channel region (78) between the source region and the drift region wherein the channel region comprises a well region (54) of a second conductivity type having a second dopant concentration (¶’s 0055-0067 describing Fig. 12 and ¶’s 0068-0077 describing other relevant embodiments comprising the features as claimed too). 
In view of the teachings of Blanchard, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include wherein the respective channel regions comprise well regions of a second conductivity type having the second dopant concentration because this well of the second conductivity type is well known to be included in these types of devices as will help to spread the current and lower the on-resistances in the channel to ensure current is adequately conducted between the source and drain.
Regarding Claim 6, Hu also is silent with regards to teaching shielding regions of a second conductivity type in portions of the drift region between the fin structures and a substrate of the semiconductor layer structure.
Blanchard in Fig. 13-22 also teaches shielding region (90) of a second conductivity type in portions of the drift region (44) between the fin and a substrate (42) of the semiconductor layer structure (¶ 0068). 
In view of the teachings of Blanchard, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hu to include shielding regions of a second conductivity type in portions of the drift region between the fin structures and a substrate of the semiconductor layer structure because as Huang teaches these shielding regions will lower the electric field under the gate during off-state and laterally deplete the drift region to further increase the breakdown voltage. 
Regarding Claim 7, as in the combination above, Blanchard teaches wherein respective boundaries of the shielding regions are substantially aligned with respective sidewalls of the fin structures (Fig. 13-22; ¶ 0068). 
Regarding Claim 9, as in the combination above, Blanchard further teaches buried regions (95) of the first conductivity type in portions of the drift region between the shielding regions, wherein the buried regions comprise a higher dopant concentration than the drift region (¶ 0069). In particular, the buried region is useful as they help reduce on-resistance. 
Regarding Claim 10, as in the combination above, Blanchard teaches wherein the shielding regions (90) laterally extend between adjacent ones of the fin structures and are connected to an electrical ground between the adjacent ones of the fin structures (¶ 0059, 0068 and 0082). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach second channel regions between the shielding regions and a surface of the drift region from which the fin structures protrude.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein respective boundaries of the shielding regions are offset from respective sidewalls of the fin structures.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach respective trenches extending into the drift region between the fin structures, wherein the respective trenches are offset from respective sidewalls of the fin structures, and wherein the shielding regions extend along floor surfaces of the respective trenches.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the shielding regions comprise a semiconductor material that is different than the wide bandgap semiconductor material.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the shielding regions on opposite sides of a respective one of the fin structures are asymmetric.

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Joo (U.S. Patent Pub. No. 2020/0111903) teaches a power semiconductor device, comprising: a semiconductor layer structure comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region of a first conductivity type and a fin structure protruding from the drift region, wherein the fin structure comprises a source region of the first conductivity type and a channel region between the source region and the drift region.
(ii) Zeng et al. (U.S. Patent Pub. No. 2016/0027880) teaches a power semiconductor device, comprising: a semiconductor layer structure comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region of a first conductivity type and a fin structure protruding from the drift region, wherein the fin structure comprises a source region of the first conductivity type and a channel region between the source region and the drift region.
(iii) Sumakeris et al. (U.S. Patent Pub. No. 2005/0082542) teaches a power semiconductor device, comprising: a semiconductor layer structure comprising a wide bandgap semiconductor material, the semiconductor layer structure including a drift region of a first conductivity type and a fin structure protruding from the drift region, wherein the fin structure comprises a source region of the first conductivity type and a channel region between the source region and the drift region.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 16, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894